Case 0:21-cv-60330-RS Document 18 Entered on FLSD Docket 03/19/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 21-60330-CIV-SMITH

 MARIANA CARDOSA,

                   Plaintiff,

 v.

 RWJ BARNABAS HEALTH, INC.,

             Defendant.
 _____________________________________/

                                      ORDER OF FINAL DISMISSAL

          This cause is before the Court on the parties’ Stipulation of Dismissal without Prejudice

 [DE 17]. Upon consideration, it is hereby:

          ORDERED that:

          1.       This case is DISMISSED WITHOUT PREJUDICE.

          2.       All pending motions are DENIED as moot.

          3.       This case is CLOSED.

          DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of March, 2021.




 Copies furnished to all counsel of record
